Citation Nr: 0401293	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-07 865	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for headaches, to 
include as secondary to the service-connected bronchitis with 
bronchial asthma.

2.  Entitlement to an increased rating for bronchitis with 
bronchial asthma, currently rated 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osborne, Counsel




INTRODUCTION

The veteran had active military service from March 1970 to 
June 1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2001 rating decision by 
the RO which denied service connection for headaches, to 
include as secondary to the service-connected bronchitis with 
bronchial asthma and which also denied the claim for an 
increased rating for chronic bronchitis with bronchial 
asthma, rated 60 percent disabling.


REMAND

The veteran and his representative contend, in substance, 
that the veteran has a headache disorder due to his service-
connected bronchitis with bronchial asthma.  They also 
contend that the veteran's service-connected bronchitis with 
bronchial asthma is more disabling than reflected in the 60 
percent rating currently assigned.

The Board notes that during the pendency of the appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  
This liberalizing law is applicable to the veteran's claims.  
The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002).

These laws and regulations also include notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The veteran has not been provided a VCAA letter with respect 
to the claims on appeal.  The veteran should be given an 
appropriate VCAA letter with respect to his claim of service 
connection for a headache disorder and for the claim for an 
increased rating for bronchitis with bronchial asthma.  After 
giving the veteran and his representative an appropriate 
opportunity to respond to the letter, the RO should 
readjudicate the claims.

Additionally, the Board notes that the veteran declined 
pulmonary function tests during his most recent VA 
examination.  He should be advised that the duty to assist is 
not a one-way street, and that he has a responsibility to 
cooperate in developing his claim.  Wood v. Derwinski, 1 
Vet.App. 190 (1991).  In order to determine the current 
severity of the veteran's service-connected bronchitis with 
bronchial asthma, he should be scheduled for a VA respiratory 
examination which includes pulmonary function tests.

With respect to the veteran's claim of service connection for 
a headache disorder, the Board notes that in May 2001 a VA 
physician stated the following: "It is felt that as likely 
as not his headaches are not related to bronchitis".  The 
wording of the opinion fails to clearly address whether it is 
at least as likely as not that the veteran has a chronic 
headache disorder which is related to the service-connected 
bronchitis with bronchial asthma.  Moreover, the examiner did 
not give a rationale for the opinion.  The veteran should be 
scheduled for an appropriate VA examination for the purpose 
of obtaining an opinion as to whether the veteran has a 
chronic headache disorder which is related to the service-
connected bronchitis with bronchial asthma.

Furthermore, the Board notes that when treated in January 
2003, the veteran reported that he was denied Social Security 
Administration (SSA) disability benefits.  In order for VA to 
properly assist the veteran, it is imperative that the SSA's 
decision be obtained as well as all medical reports which 
were used to support such decision.  Murincsak v. Derwinski, 
2 Vet.App. 363 (1992).



In view of the above, this matter is REMANDED to the RO for 
the following action:

1.  With respect to the veteran's claim 
of service connection for a headache 
disorder and for a claim for an increased 
rating for bronchitis with bronchial 
asthma, the RO should send the veteran 
and his representative a letter 
explaining the VCAA, to include the duty 
to assist and notice provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claim.  Moreover, the 
letter should specifically inform the 
veteran and his representative of which 
portion of the evidence is to be provided 
by the veteran and which part, if any, 
the RO will attempt to obtain on behalf 
of the veteran.

2.  Ask the veteran to identify, by name, 
address, and approximate (beginning and 
ending) dates, all health care providers 
who have treated him for headaches since 
his discharge from service and for 
bronchitis with bronchial asthma from 
June 1999 to the present.  Obtain records 
from each health care provider the 
veteran identifies.  

3.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.

4.  The RO should schedule the veteran 
for a VA respiratory examination to 
determine the current severity of his 
service connected bronchitis with 
bronchial asthma.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  All necessary tests, 
including pulmonary function tests, 
should be performed.  After all necessary 
evaluation is completed, the examiner 
should address the following questions, 
to the best of his/her medical knowledge:

a. State the following pulmonary function 
test results for the veteran:

(1).  Forced Expiratory Volume (FEV- 1), 
as a percentage of predicted value; (2). 
Ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV- 
1/FVC), as a percentage of predicted 
value; (3).  Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single 
Breath Method [DLCO(SB)], as a percentage 
of predicted value; (4).  Maximum oxygen 
consumption, in 
milliliters/kilogram/minute (with cardiac 
or respiratory limits).

b.  Does the veteran have cor pulmonale 
(right heart failure), right ventricular 
hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, or 
require oxygen therapy?

If it is not medically feasible to 
address these questions in the veteran's 
case, the medical examiner should so 
state for the record. The factual medical 
basis for all opinions expressed should 
be noted for the record.

5.  The veteran should be scheduled for a 
VA examination for the purpose of 
determining the nature and etiology of 
any chronic headache disorder found.  The 
claims file should be made available to 
and reviewed by the examiner.  Based on 
examination findings, historical records, 
and medical principles, the physician 
should give a medical opinion, with full 
rationale, as to whether the veteran 
currently has a chronic headache disorder 
due to his service-connected bronchitis 
with bronchial asthma, or whether he has 
a chronic headache disorder which is 
otherwise related to his active service.  

6.  After the completion of foregoing, 
the RO should review the veteran's 
claims.  If the determination is adverse 
to the veteran, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




